NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 12a1238n.06

                                          No. 12-1217

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT                                   FILED
                                                                                   Nov 29, 2012
LAURA B. EDDY,                                      )                        DEBORAH S. HUNT, Clerk
                                                    )
       Plaintiff-Appellant,                         )
                                                    )
v.                                                  )
                                                    )      ON APPEAL FROM THE
COMMISSIONER OF SOCIAL SECURITY,                    )      UNITED STATES DISTRICT
                                                    )      COURT FOR THE EASTERN
       Defendant-Appellee.                          )      DISTRICT OF MICHIGAN
                                                    )


       BEFORE: NORRIS, GIBBONS, and DONALD, Circuit Judges.


       PER CURIAM: Laura B. Eddy appeals the district court’s judgment affirming the denial of

her applications for disability insurance benefits and supplemental security income benefits.

       In 2004, Eddy filed applications for disability insurance benefits and supplemental security

income benefits, alleging that she became disabled in January 2000, when she was thirty years old.

After the Social Security Administration denied the applications, Eddy requested a hearing. An

administrative law judge (ALJ) conducted an evidentiary hearing and denied Eddy relief. The

Appeals Council vacated the ALJ’s decision and remanded with instruction to consider additional

evidence, including a psychological evaluation of Eddy conducted by Dr. J. Keith Ostien on

September 10, 2007. On remand, the ALJ determined that Eddy was not disabled prior to

September 10, 2007, but that she became disabled on that date. The Appeals Council declined to

review the case.
No. 12-1217
Eddy v. Comm’r of Soc. Sec.

       Eddy sought review in the district court. The magistrate judge recommended granting

summary judgment to the Commissioner of Social Security. Over Eddy’s objections, the district

court adopted the recommendation and entered judgment in favor of the Commissioner. On appeal,

Eddy makes the following arguments: (1) the ALJ erred by failing to determine an onset date for the

psychological condition that rendered her disabled; (2) the ALJ erred by determining that she was

not disabled on the basis of her psychological condition prior to September 10, 2007; (3) the ALJ

erred by failing to give proper weight to the opinion of Dr. Marta Elody, a treating psychiatrist; and

(4) the ALJ erred by concluding that she did not meet the regulatory listing for mental retardation.

       “Our review of the ALJ’s decision is limited to whether the ALJ applied the correct legal

standards and whether the findings of the ALJ are supported by substantial evidence.” Blakley v.

Comm’r of Soc. Sec., 581 F.3d 399, 405 (6th Cir. 2009). “The substantial-evidence standard is met

if a reasonable mind might accept the relevant evidence as adequate to support a conclusion.” Id.

at 406 (internal quotation marks omitted). “We give de novo review to the district court’s

conclusions on each issue.” Id.

       Despite Eddy’s argument to the contrary, the ALJ did determine an onset date for the

psychological condition that rendered her disabled.         The date identified by the ALJ was

September 10, 2007. Further, substantial evidence supported the ALJ’s conclusion that Eddy was

not disabled prior to that date. Eddy’s medical records and assessments generally demonstrated that,

prior to September 10, 2007, she had normal psychological functioning in several areas, with only

mild to moderate limitations in others, and treatment had stabilized or improved certain aspects of

her condition. The ALJ reasonably gave little weight to the most significant piece of evidence to the

                                                 -2-
No. 12-1217
Eddy v. Comm’r of Soc. Sec.

contrary, the mental residual functional capacity assessment performed by Dr. Elody in July 2007,

because Elody’s conclusion that Eddy had more significant limitations was not adequately explained

or supported by Eddy’s treatment records. See Blakley, 581 F.3d at 406. It was also reasonable for

the ALJ not to consider Dr. Ostien’s assessment of Eddy’s psychological limitations when

determining whether she was disabled prior to September 10, 2007, because Ostien had not

examined Eddy prior to that date, and his assessment expressed no opinion concerning her previous

limitations.

       Finally, substantial evidence supported the ALJ’s conclusion that Eddy did not meet the

regulatory listing for mental retardation. To meet the listing, a claimant must show, among other

things, the onset of “significantly subaverage general intellectual functioning with deficits in

adaptive functioning” before age twenty-two. See Foster v. Halter, 279 F.3d 348, 354 (6th Cir.

2001) (quoting 20 C.F.R. pt. 404, subpt. P, app. 1, § 12.05). Eddy failed to make the required

showing because the psychological evaluations and other medical evidence in the record did not

address the relevant period, and, in any case, Eddy was never diagnosed as being mentally retarded.

See id. at 355. The evidence relied on by Eddy — namely, that she attended special education

classes and quit school after the eighth grade — is insufficient to undermine the ALJ’s conclusion

that she did not meet the regulatory listing for mental retardation because Eddy did not show that her

enrollment in special education classes or her failure to continue her schooling were due to her

having significantly subaverage general intellectual functioning.

       Accordingly, we affirm the district court’s judgment.



                                                 -3-